The defendant moves in arrest of judgment, because,
1. The jury did not find on which count he was guilty. *Page 365 
An answer to this is that the first count was the only one which charged the defendant, consequently the verdict could apply to that only. The second count was against two other persons as aiders, c., who were not on trial.
2. That the Act of 1868-'69, upon which the indictment was framed, had been repealed before the trial by the Act of 1870-'71, chap. 222.
But this last Act applies only to offenses committed after its passage, and does not profess to repeal the prior act as to any offenses committed before. The offense is charged to have been committed before the passage of the Act of 1870-'71.
There is no error.
Let this opinion be certified.
PER CURIAM.                              Judgment affirmed.